Title: To George Washington from the Trustees of the Sinking Fund, 9 January 1795
From: Trustees of the Sinking Fund
To: Washington, George


        
          [9 Jan. 1795]
        
        At a Meeting of the Trustees for the redemption of the Public debt; at the Senate Chamber on the 9th of January 1795.
        Present
        The Vice President of the U. States
        The Secretary of State
        The Secretary of the Treasury
        The Attorney General.
        
        The Certificate of the Register of the Treasury being read; by which it appears that the quarterly interest arising on the Stock standings on the books of the Treasury to the credit of the said trustees, & of Saml Meredith, treasurer in Trust for the U. States, & due on the 31st of last month, amounts to the sum of Eighteen thousand, six hundred fifty seven Dollars, eighteen Cents & one Mill—Whereupon,
        Resolved, that the same be disposed of by the Agent of the Trustees in the purchase of the Public Debt, in the manner last prescribed by the board. Signed by order of the Board
        
          John Adams.
        
      